DETAILED ACTION
1.	Claims 1, 3-5, 7-15, 17, 18, 20, and 21 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, 3-5, 7-15, 17, 18, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the underlying application running in background".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the focus window being a window which is being currently operated on a current displaying interface”, “an underlying application corresponding to the focus window”, “the underlying application running in background”, and “displaying the underlying application through a window based on the adjusted displaying direction of the underlying application”. It appears that the claims are reciting two separate ‘underlying applications’ (e.g. an underlying application corresponding to the focus window AND the underlying application running in the background).
The specification recites “…an underlying application corresponding to the focus window…” a number of times, see at least Pars. 0026, 0027, 0051, 0085, and 0091.  One skilled in the art would understand from these paragraphs and further in view of Pars. 0031, 0033 lines 1-4, and 0036 lines 7-9, that ‘an underlying application corresponding to the focus window’ is in reference to an application that is utilizing the focus window to present its interface content. This is further made clear by that which is typically known by those skilled the art, as evidenced in cited prior art reference, Parsons et al. (US 7620633 B1) Col. 1 lines 15-40 “…graphical user interfaces typically follow a well known window-based structure…An active window from among the available displayed window corresponds to an application that the user is currently exchanging information with…The windows display and receive control and data information through objects or icons displayed in the window. The underlying application arranges the objects as appropriate for displaying and receiving information…The typical conventional GUI window presents multiple simultaneous display objects, driven by the underlying application…In this manner, GUIs provide an effective interactive communication medium between a user and the computer driven application” emphasis added. 
The specification, in Par 0031, discloses ‘an underlying application running in the background’, but this is with respect to “a non-focus window’ as recited in Pars. 0029, 0030, 0031, 0051, 0076, 0077. That is, a window that is not focused can be in the background (e.g. it is behind a current focused window, as well-known in the state of the art) and therefore the underlying application of that window is considered running in the background. This paragraph does not support an underlying application corresponding to a focus window, running in the background, and therefore the claim must be reciting two separate ‘underlying applications’ (e.g. an underlying application corresponding to the focus window AND the underlying application running in the background). In fact, the claim itself teaches this as the claim explicitly recites “the focus window being a window which is being currently operated on a current displaying interface” and therefore the ‘underlying application corresponding to the focus window’ cannot be in the background.
Therefore, with respect to the recited “displaying the underlying application through a window based on the adjusted displaying direction of the underlying application” it is unclear and therefore indefinite as to which underlying application the limitation is referencing.  That is, when the limitation recites “the underlying application” is it referring to “an underlying application corresponding to the focus window” OR “the underlying application running in background”.  

Independent claims 15 and 20 recite similar subject matter as claim 1 and are rejected for similar reasons. 
Claims 3-5, 7-14, 17, 18, and 21 are rejected at least based on their dependency to one of claims 1, 15, and 20. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 3, 4, 7-9, 14, 15, 17, 20, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gimpl et al. (US 2012/0084721 A1).

In regard to claim 1, Gimpl discloses a method for controlling a displaying direction, comprising: 
monitoring an adjustment event for a displaying direction of a focus window, the focus window being a window which is being currently operated on a current displaying interface, and the adjustment event being an event for triggering a terminal to adjust the displaying direction of the focus window (Fig. 2, Paragraph 0164 lines 8-9, Paragraph 0183 lines 5-15, and Paragraph 0188 lines 3-7: active window and change in orientation event for changing display direction of windows); 
determining the displaying direction of the focus window based on the adjustment event in response to monitoring the adjustment event (Fig. 10, Paragraph 0183 lines 5-15, Paragraph 0188 lines 3-7, and Paragraph 0189 lines 7-13: determines portrait/landscape display direction in response to change in orientation);
adjusting the displaying direction of the focus window based on the adjustment event in response to monitoring the adjustment event (Figs. 6A and 6D, Paragraph 0135, Paragraph 0153 lines 2-11, Paragraph 0157 lines 3-10, Paragraph 0183 lines 12-15, and Paragraph 0189 lines 7-13: active window and corresponding displayed application data is displayed in portrait/landscape direction according to determination); 
adjusting a displaying direction of an underlying application corresponding to the focus window based on the displaying direction of the focus window and a corresponding relationship between the displaying direction of the focus window and the displaying direction of the underlying application corresponding to the focus window, wherein the corresponding relationship between the displaying direction of the focus window and the displaying direction of the underlying application corresponding to the focus window is set in advance (Figs. 6A, 6D, and 10, Paragraph 0135, Paragraph 0150 lines 3-8 and lines 13-16,  Paragraph 0153 lines 2-11, Paragraph 0157 lines 3-10, Paragraph 0164, Paragraph 0183 lines 12-15 and lines 24-27, Paragraph 0184, Paragraph 0185 lines 3-8, and Paragraph 0189 lines 7-13: active window (e.g. a focus window) is adjusted to be in either portrait or landscape orientation according to the determination. When a window is in portrait orientation its underlying data (e.g. underlying application data) is in a portrait configuration and when a window is in landscape orientation its underlying data (e.g. underlying application data) is in landscape orientation, which is set in advanced as it is programmed to do as such. Accordingly, the underlying data (e.g. underlying application data) is adjusted corresponding to the focus window and corresponding relationship which is set in advance);
switching the underlying application running in background to run in foreground; and displaying the underlying application through a window based on the adjusted displaying direction of the underlying application (Fig. 10,  Paragraph 0153 lines 9-11, Paragraph 0157 lines 3-10, Paragraph 0182, Paragraph 0183 lines 24-27, Paragraph 0185 lines 3-8, Paragraph 0185 lines 10-30, Paragraph 0186 lines 10-21, and Paragraph 0189 lines 7-13: the windows of the stack including inactive windows (e.g. non-focus windows) are adjusted to the same orientation of that of the active window which includes its underlying data (e.g. underlying application data) as when a window is in portrait orientation its underlying data (e.g. underlying application data) is in a portrait configuration and when a window is in landscape orientation its underlying data (e.g. underlying application data) is in landscape orientation. As illustrated in Fig. 10, inactive window 1004 and its underlying data ‘3’ is adjusted from a portrait orientation to landscape orientation to be consistent with active window 104. Further, inactive windows in the stack are accessed by providing directional user inputs in order to make them displayed (e.g. in the foreground and no longer in the background). As the inactive windows and underlying data have previously been set based on the adjusted displaying direction of the active window, when accessed through the gesture, the window and underlying data are displayed in that adjusted displaying direction (e.g. based on a directional input gesture, inactive window 1004 and its underlying data ‘3’ would become active and displayed according to the currently set orientation)).

	In regard to claim 3, Gimpl discloses wherein, 
the adjustment event comprises an event that a direction of a screen of the terminal changes (Paragraph 0182 lines 13-17, Paragraph 0183 lines 5-8, Paragraph 0188 lines 6-7, and Paragraph 0188 lines 13-18: device rotated to change direction of screen); 
monitoring the adjustment event for the displaying direction of the focus window comprises detecting whether the direction of the screen of the terminal changes (Paragraph 0182 lines 13-17, Paragraph 0183 lines 5-8, Paragraph 0188 lines 6-7, and Paragraph 0188 lines 13-18: detect rotation); 
and adjusting the displaying direction of the focus window based on the adjustment event comprises adjusting the displaying direction of the focus window to a current direction of the screen of the terminal in response that the direction of the screen of the terminal changes (Paragraph 0183 lines 5-15 and Paragraph 0189 lines 7-13: windows displayed in same orientation as that of the screen).

In regard to claim 4, Gimpl discloses further comprising: adjusting a current horizontal width of the focus window to be less than or equal to a current horizontal width of the terminal in response to switching the direction of the screen of the terminal from a landscape direction to a portrait direction; and adjusting a current vertical width of the focus window to be less than or equal to a current vertical width of the terminal in response to switching the direction of the screen of the terminal from a portrait direction to a landscape direction (Figs. 6A and 6D, Paragraph 0017, Paragraph 0135 lines 5-6, Paragraph 0153 lines 2-11, Paragraph 0157 lines 3-10, Paragraph 0183 lines 18-20, and Paragraph 0189 lines 7-13: a window typically fills the display and therefore when changed to portrait the dimensions of the window including horizontal width will be adjusted to the current horizontal width and when changed to landscape the dimensions including of the window including vertical width will be adjusted to the current vertical width).

	In regard to claim 7, Gimpl discloses wherein, 
the adjustment event comprises receiving an instruction for adjusting the displaying direction of the focus window, the instruction for triggering the terminal to adjust the displaying direction of the focus window (Paragraph 0019, Paragraph 0182 lines 13-17, Paragraph 0183 lines 5-8, Paragraph 0188 lines 6-7, and Paragraph 0188 lines 13-18: device rotated to change direction of screen which can be a gesture changing device orientation); 
monitoring the adjustment event for the displaying direction of the focus window comprises detecting whether the instruction is received (Paragraph 0182 lines 13-17, Paragraph 0183 lines 5-8, Paragraph 0188 lines 6-7, and Paragraph 0188 lines 13-18: detect rotation of the device); 
and adjusting the displaying direction of the focus window based on the adjustment event comprises adjusting the displaying direction of the focus window to a displaying direction corresponding to the instruction in response that the instruction is received (Paragraph 0183 lines 5-15 and Paragraph 0189 lines 7-13: windows displayed in same orientation as that of the screen which corresponds to the rotation of the device).

In regard to claim 8, Gimpl discloses wherein, the instruction is inputted through a button for inputting the instruction or a toolbar in a region where a current displaying interface or the focus window is located; or, the instruction is inputted through a system setting interface of the terminal; or, the instruction is inputted through a voice control manner; or, the instruction is inputted through a gesture control manner (Paragraph 0019, Paragraph 0182 lines 13-17, Paragraph 0183 lines 5-8, Paragraph 0188 lines 6-7, and Paragraph 0188 lines 13-18: device rotated to change direction of screen which can be a gesture changing device orientation).

In regard to claim 9, Gimpl discloses wherein the instruction comprises text information, voice information, or a gesture (Paragraph 0019, Paragraph 0182 lines 13-17, Paragraph 0183 lines 5-8, Paragraph 0188 lines 6-7, and Paragraph 0188 lines 13-18: device rotated to change direction of screen which can be a gesture changing device orientation).

In regard to claim 14, Gimpl discloses adjusting a displaying direction of a new focus window based on the displaying direction of the focus window in response that the focus window is switched to the new focus window (Paragraph 0169 lines 1-2 and Paragraph 0183 lines 24-27: new windows including new active windows are displayed in a direction according to the previously determined direction for the previous active window). 

In regard to claim 15, device claim 15 correspond generally to method claim 1 and recites similar features in device form, and therefore is rejected under the same rationale.

In regard to claim 17, Gimpl discloses wherein the terminal comprises a mobile terminal (Paragraph 0071 lines 1-3).

In regard to claim 20, medium claim 20 corresponds generally to method claim 1 and recites similar features in medium form and therefore is rejected under the same rationale.

In regard to claim 21, Gimpl discloses adjusting a displaying direction of a non-focus window to be the same as the displaying direction of the focus window in response to a presence of the non-focus window; and adjusting a displaying direction of an underlying application corresponding to the non- focus window based on the displaying direction of the non-focus window (Figs. 6A, 6D, and 10, Paragraph 0150 lines 3-8 and lines 13-16,  Paragraph 0153 lines 2-11, Paragraph 0157 lines 3-10, Paragraph 0164, Paragraph 0183 lines 24-27, Paragraph 0185 lines 3-8, and Paragraph 0189 lines 7-13: the windows of the stack including inactive windows (e.g. non-focus windows) are adjusted to the same orientation of that of the active window which includes its underlying data (e.g. underlying application data) as when a window is in portrait orientation its underlying data (e.g. underlying application data) is in a portrait configuration and when a window is in landscape orientation its underlying data (e.g. underlying application data) is in landscape orientation. As illustrated in Fig. 10, inactive window 1004 and its underlying data ‘3’ is adjusted from a portrait orientation to landscape orientation to be consistent with active window 104).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gimpl et al. (US 2012/0084721 A1) and further in view of Saukko et al. (US 10599180 B2).

In regard to claim 5, while Gimpl teaches a direction of a screen of a terminal, they fail to show the wherein the direction of the screen of the terminal comprises an oblique direction, and an angle between the oblique direction and a landscape direction and an angle between the oblique direction and a portrait direction both are greater than 0 degrees and less than 90 degrees, as recited in the claims.  Saukko teaches a screen of a terminal similar to that of Gimpl.  In addition, Saukko further teaches 
the screen of a terminal comprises an oblique direction, and an angle between the oblique direction and a landscape direction and an angle between the oblique direction and a portrait direction both are greater than 0 degrees and less than 90 degrees (Figs 4a-4c Column 6 line 59-Column 7 line 5, and Column 11 lines 7-22: the direction of the screen can be in a position that it not exactly vertical (portrait direction) or exactly horizontal (landscape direction) where the direction is between 0 and 90 degrees from a gravity vector and therefore would be greater than 0 degrees and less than 90 degrees from both vertical (portrait direction) and horizontal (landscape direction) e.g. the position of the screen is in between exactly vertical (portrait) position and exactly horizontal (landscape) position and therefore is in the range of 1-89 degrees of both an exact vertical (portrait) position and an exact horizontal (landscape) position). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Gimpl and Saukko before him before the effective filing date of the claimed invention, to modify the direction of a screen of a terminal taught by Gimpl to include the screen of a terminal comprises an oblique direction, and an angle between the oblique direction and a landscape direction and an angle between the oblique direction and a portrait direction both are greater than 0 degrees and less than 90 degrees of Saukko, in order to obtain wherein the direction of the screen of the terminal comprises an oblique direction, and an angle between the oblique direction and a landscape direction and an angle between the oblique direction and a portrait direction both are greater than 0 degrees and less than 90 degrees.  It would have been advantageous for one to utilize such a combination as not requiring a change in orientation of 90 degrees in order to change the orientation of displayed content, as suggested by Saukko (Column 6 lines 59-63).  

6.	Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gimpl et al. (US 2012/0084721 A1) and further in view of Fabritius (US 2005/0114788 A1).

In regard to claims 10-13, while Gimpl teaches the adjustment event comprises a touch event for the focus window (Paragraph 0188 lines 3-4: change in orientation when device receives an input form the touch sensitive display), they fail to show the determining the displaying direction of the focus window based on the adjustment event comprises adjusting the displaying direction of the focus window to a displaying direction corresponding to the touch event based on the touch event; wherein, the touch event comprises: an operation of long pressing a blank region of the focus window; or, an operation of single-point or multi-point touching and rotating a blank region of the focus window; or, an operation of single-point or multi-point touching and rotating a corner region of the focus window;, wherein the touch event comprises an operation of single- point touching and sliding a corner region of the focus window;, and wherein a sliding direction is a rotation direction of the focus window, and a rotation angle is positively correlated with a sliding distance along the sliding direction, as recited in the claims.  Fabritius teaches an adjustment event similar to that of Gimpl.  In addition, Fabritius further teaches 
adjusting the displaying direction to a displaying direction corresponding to a touch event based on the touch event, including a touch event comprising an operation of single-point touching and rotating/sliding a corner region, wherein the sliding direction is a rotation direction and a rotation angle is positively correlated with a sliding distance along the sliding direction (Paragraph 0010 lines 11-19, Paragraph 0014 lines 1-13, Paragraph 0016 lines 1-3, and paragraph 0017 : orientation of UI is changed according to detected course of motion where the length may indicative of the angle by which the UI orientation is to be changed; course of motion is performed on UI by dragging an element that is displayed as a small box in the right upper corner in a clockwise or counter-clockwise direction; course of motion is performed by drawing a gesture where the gesture is a circle and the degree of completeness and direction of rotation indicates the angle for rotation of the UI).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Gimpl and Fabritius before him before the effective filing date of the claimed invention, to modify the adjustment event comprises a touch event for the focus window taught by Gimpl to include the adjusting the displaying direction to a displaying direction corresponding to a touch event based on the touch event, including a touch event comprising an operation of single-point touching and rotating/sliding a corner region, wherein the sliding direction is a rotation direction and a rotation angle is positively correlated with a sliding distance along the sliding direction of Fabritius, in order to obtain determining the displaying direction of the focus window based on the adjustment event comprises adjusting the displaying direction of the focus window to a displaying direction corresponding to the touch event based on the touch event; wherein, the touch event comprises: an operation of long pressing a blank region of the focus window; or, an operation of single-point or multi-point touching and rotating a blank region of the focus window; or, an operation of single-point or multi-point touching and rotating a corner region of the focus window;, wherein the touch event comprises an operation of single- point touching and sliding a corner region of the focus window;, and wherein a sliding direction is a rotation direction of the focus window, and a rotation angle is positively correlated with a sliding distance along the sliding direction.  It would have been advantageous for one to utilize such a combination as a convenient way of changing the orientation of a UI would have been obtained, as suggested by Fabritius (Paragraph 0049).  

7.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gimpl et al. (US 2012/0084721 A1) and further in view of Android Developers (Multi-Window Support, https://web.archive.org/web/20180519111727/https://developer.android.com/guide/topics/ui/multi-window, 5/19/2018).

In regard to claim 18, Gimpl discloses wherein the mobile terminal supports a full-screen mode (Fig. 6A and Paragraph 0135 lines 5-6: window fills the display).
While Gimpl teaches the full-screen mode and further teaches an ANDROID OS (Paragraph 0127), they fail to explicitly show a split-screen mode, a picture-in-picture mode, and a FreeForm mode, as recited in the claims.  Android Developers teaches the ANDROID OS similar to that of Gimpl.  In addition, Android Developers further teaches 
ANDROID OS includes multi-window support including split-screen mode, picture-in-picture mode, and freeform mode (Pg. 1).
It would have been obvious to one of ordinary skill in the art, having the teachings of Gimpl and Android Developers before him before the effective filing date of the claimed invention, to modify Gimpl to include the multi-window support including split-screen mode, picture-in-picture mode, and freeform mode of Android Developers, in order to obtain wherein the mobile terminal supports four displaying modes: a full-screen mode, a split-screen mode, a picture-in-picture mode, and a FreeForm mode.  It would have been advantageous for one to utilize such a combination as providing functionality known to be available with respect to the OS running on the mobile device. 

Response to Arguments
8.	Applicant's arguments with respect to the Prior Art rejections have been fully considered but they are not persuasive.
	It is argued that independent claims 1, 15, and 20 are allowable over Gimpl because (1) Gimpl is silent to the adjustment of the underlying application of any window in the stack, (2) Gimpl is silent to switching the underlying application running in the background to run in foreground, and (3) Gimpl is further silent to displaying the underlying application through a window based on the adjusted displaying direction of the underlying application. The examiner respectfully disagrees. 
	Each of the windows of Gimpl (including active and inactive windows) can include underlying application data as provided in at least Pars. 0135 and Par. 0157 lines 9-10. That is, each window has a corresponding underlying application that is providing data for display through the window.  Gimpl further teaches that each application can have an associated display configuration (e.g. landscape, portrait) based on configuration changes, see at least Paragraph 0150 lines 3-8 and lines 13-16. Gimpl further teaches that when a window is in a portrait orientation, its underlying data is in a portrait orientation, see at least Fig. 6A, Fig. 10 element 604, Paragraph 0153 lines 9-11, and Paragraph 0183 lines 12-14. Gimpl further teaches that when a window is in a landscape orientation, its underlying data is in a landscape orientation, see at least Fig. 6D, Fig. 10 element 612, Paragraph 0157, Paragraph 0183 lines 14-15, and Paragraph 0184 lines 4-6. That is, a window that is in a portrait orientation will cause the underlying application to be in a portrait display configuration (portrait orientation) and a window that is in a landscape orientation will cause the underlying application to be in a landscape display configuration (landscape orientation). Gimpl further teaches that inactive windows are adjusted to the same orientation of that of the active window which includes its underlying data (e.g. underlying application data) as when a window is in portrait orientation its underlying data (e.g. underlying application data) is in a portrait configuration and when a window is in landscape orientation its underlying data (e.g. underlying application data) is in landscape orientation, see at least Paragraph 0183 lines 24-27, Paragraph 0185 lines 3-8, and Paragraph 0189 lines 7-13. This is illustrated in Fig. 10, where inactive window 1004 and its underlying data ‘3’ is adjusted from a portrait orientation to landscape orientation. Accordingly, Gimpl is not silent to the adjustment of the underlying application of any window in the stack. 
	Gimpl further teaches that inactive windows of a stack can be made active through directional user inputs, see at least Fig. 10 and Paragraphs 0182, 0185 and 0186. That is, using a directional input, a user can cause an inactive window (e.g. window that is not displayed and in the background) to become an active window (displayed and in the foreground). As the inactive windows have associated underlying data (e.g. underlying application) the underlying data of the inactive data is displayed in the foreground as an active window is response to a directional input.  Accordingly, Gimple is not silent to switching the underlying application running in the background to run in foreground.
	Further, as the inactive window and underlying data is adjusted according to the adjusted displaying direction of the active window, when the inactive window becomes active in response to the directional input, the underlying data (e.g. underlying application) is displayed according to the adjusted displaying direction. Accordingly, Gimple is not silent to displaying the underlying application through a window based on the adjusted displaying direction of the underlying application.   
Accordingly, Gimpl teaches all the limitations of the independent claims for the detailed reasons presented in the rejections. 
  
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sirpal et al. (US 2012/0105363 A1), see at least Fig. 10. 

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173